                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JEFFREY KALVIN BRADY,                         )
                                              )
                     Petitioner,              )
                                              )          1:17CV868
       v.                                     )          1:15CR364-7
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                     Respondent.              )

                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and on December 11, 2019 was served on the parties

in this action. (ECF Nos. 269, 270, 5.) No objections were filed within the time prescribed

by § 636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that Petitioner’s amended motion to vacate, set aside or

correct sentence, (ECF No. 216), is DENIED.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 8th day of January 2020.


                                                  /s/ Loretta C. Biggs
                                                  United States District Judge
